Appeal by the Staten Island Rapid Transit Operating Authority, a subsidiary of the Metropolitan Transportation Authority, from an order of the Supreme Court, Kings County, dated January 28, 1977, which vacated a temporary restraining order contained in an order to show cause granted on January 17, 1977 and denied its motion for a preliminary injunction. Order reversed, in the exercise of discretion, without costs or disbursements, the stay contained in the order to show cause made by this court is continued, and the action is remanded to the Supreme Court for an immediate trial of the issues, which trial shall commence on Thursday, February 10, 1977; this action is ordered placed at the head of the Trial Calendar for said date. An expeditious determination should be made by the trial court. Upon the argument of this appeal, the parties agreed, by their *586attorneys, to this disposition of the appeal. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.